DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY J. PRYOR,
                             Appellant,

                                     v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-1856

                              [April 26, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit; Palm
Beach County, Roger B. Colton, Judge; L.T. Case No. 50-2014-CA009946.

  Amanda L. Mollica and Kendrick Almaguer of the Ticktin Law Group,
PLLC, Deerfield Beach, for appellant.

  Gary I. Gassel of the Law Office of Gary Gassel, P.A., Sarasota, and
Susan J. Silverman, Sarasota, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.